Citation Nr: 1813987	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a cervical spine disability.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1985 to May 1985 and from February 1986 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In September 2014, the Veteran testified at a Board hearing.  A copy of the transcript has been associated with the claims file.  The judge who conducted that hearing is no longer employed by the Board.  In November 2017, the Board notified the Veteran that he could have an additional hearing and the Veteran declined.  

This claim was previously before the Board in December 2014, at which time it reopened the Veteran's claim for a low back disability.  The Board also remanded the case in order to associate all of the Veteran's VA and private medical records.  

In October 2015, the Board denied the claims for entitlement to service connection for a low back disability and a cervical spine disability.  

Subsequently, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Order, the Court set aside the Board's October 2015 decision and remanded the case back to the Board.  The Court held that the Board erred when it rejected the Veteran's lay claims solely because they were not corroborated by medical records.  

Finally, in January 2018, the Veteran requested that this matter be advanced on the Board's docket and the Board is hereby granting the Veteran's request.  This appeal has therefore been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's low back disability, to include lumbar spine degenerative disc disease, is related to his military service. 

2.  The Veteran's cervical spine disability, to include cervical spine spondylosis, is related to his military service and/or his low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include lumbar spine degenerative disc disease, are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

2.  The criteria for service connection for a cervical spine disability, to include cervical spine spondylosis, are met.  38 U.S.C. §§1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The disposition of the claims decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C. §§ 5103, 5103A.

II.  The Claims 

The Veteran claims that his low back and cervical spine disabilities are related to his military service.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 C.F.R. §§ 3.309.  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to a current diagnosis, the record reflects that the Veteran has been diagnosed with cervical spine spondylosis and lumbar spine degenerative disc disease.  

As to the Veteran's lay statements, in 1999 the Veteran attended a Decision Review Officer hearing for his acquired psychiatric disorder.  The Veteran's hearing was not related to the current claims on appeal but the Veteran still gave testimony regarding his low back injury.  The Veteran stated that his unit was on their weekly field exercises and when he came back from that training, his back was hurting.  The Veteran added that his unit was in the field conducting land navigation training and other field exercises and that is when he reported he hurt his back to the field doctor.  See August 4, 1999 Decision Review Officer Hearing.  Subsequently, in June 2011, the Veteran appeared at a Decision Review Officer Hearing.  During the hearing, the Veteran testified that his unit was conducting map reading, weapons proficiency, and other field maneuvers when he injured his back.  The Veteran stated that he was doing a night training mission with night vision goggles and he went through a wooded brush area and fell into a drop-off with boulders and rocks in it.  Following this incident, he went to see the doctor in the field.  The Veteran continued by stating that he had pain going down his legs and the doctor told him that he had muscle spasms.  The doctor then put him on light duty and bed rest.  See June 2011 Decision Review Officer hearing.  Lastly, the Veteran testified that he performed light duty following this incident but due to a surprise inspection he was assigned to the warehouse.  The Veteran stated that when he was assigned to the warehouse, he was ordered to move large poles and boxes and hurt his back once more.  See June 2011 Decision Review Officer hearing.  Next, the Veteran appeared at a Board hearing in September 2014.  Once again, the Veteran reported that he was hurt doing night maneuvers.  The Veteran testified that he went through some shrubbery and "fell through a drop with rocks in it."  The Veteran stated that he injured his back and his neck and then was placed on light duty.  See September 2014 Board Hearing.  

During the course of the appeal, the Veteran has submitted statements in support of his claim and has provided testimony describing the back injury that he suffered while on active duty.  The Board notes that the Veteran's account of the field training accident also has added credibility because the Veteran's statements are consistent with the activities a unit would perform while assigned to the field.  In turn, the Board finds that the Veteran is considered competent to report on observable problems associated with this disability because these symptoms are observable by a lay person.  Accordingly, the Board finds the Veteran's lay statements in regards to the back injury to be competent and credible.  Thus, the Board finds these statements to be highly probative and places significant weight on them.  See Davidson, supra; Jandreau, supra; Kahana, supra.  

Turning to the Veteran's service treatment records, the Veteran's records indicate that he did receive treatment for his lower back on several occasions.  In March 1986, the Veteran reported that he had cramps in his back for three days.  Then in January 1987, the Veteran reported that he had back pain for one week due to frequent lifting.  The Board also notes that the Veteran's service treatment records do not include any records from his injury during the field exercises and the Veteran's separation examination was silent for any spinal injuries.  See July 1987 Separation examination.  

Moving on to the Veteran's post-service medical history, the Board notes a VA treatment record from August 3, 1998, shows that the Veteran reported low back pain and neck injury due to a motor vehicle accident.  On the other hand, the Veteran's claims file also shows that he has a long treatment history with private physicians.  These private treatment records show that the Veteran has consistently reported that he injured himself in the military and has had residual issues since leaving active duty service.  

The Board acknowledges that the Veteran has submitted several letters from one of his private doctors.  In 2004, VA received a letter from Dr. J.M.  The letter stated that the doctor evaluated the Veteran and the Veteran reported that his symptoms began in 1986 or 1987 after falling into a ravine.  Dr. J.M. stated that the Veteran reported that his symptoms increased after he was lifting heavy objects and his symptoms have persisted since active duty.  The doctor then stated that an MRI scan showed a mild disc bulge at L4-L5 and L5-S1.  The doctor then added that "it is my opinion that his current symptoms are directly attributable to the injuries he sustained on active duty."  See March 2, 2004 Dr. J.M. letter.  Subsequently, in 2007, Dr. J.M. provided another opinion regarding the etiology of the Veteran's back disability.  Dr. J.M. stated the Veteran has low back pain that began over 20 years ago when he fell into a ravine.  The Veteran began having low back pain after that and the pain became sustained and chronic.  Dr. J.M. then opined "with regard to the etiology of his symptoms based on his history, it appears his back pain is due to the injury he sustained over 20 years ago while in the military."  It also appears that he has had ongoing problems since that time and the problem has not resolved."  See August 2007 Dr. J.M. letter.  Lastly, in May 2009, Dr. J.M. provided another letter in support of the Veteran's back claim.  Dr. J.M. stated that the Veteran was initially evaluated by me in 2004 and at that time he relayed a history of back pain stemming from two episodes in 1986 and 1987 when he was in the miltiary.  The doctor added that the Veteran's MRI demonstrated a disc bulge that is likely a factor in his ongoing back pain.  Then the doctor opined "based on his history of back pain since the episodes in 1986 and 1987, it is my conclusion that onset of his current pain is directly related to these episodes."  See May 2009 Dr. J.M. letter.  

The Board finds the opinions provided by Dr. J.M. to be highly probative pieces of evidence in regards to the nature and origin of the Veteran's low back disability.  The Board has reached this conclusion because this doctor has a long standing treatment history with the Veteran, he has examined MRIs of the Veteran's back, and he has examined the Veteran before providing several thorough and well-reasoned opinions.  The Board also notes that Dr. J.M. has consistently attributed the Veteran's present disability to the Veteran's lay statements, which in turn, corroborate the Veteran's assertion that he suffered a fall while on active duty.  Thus, the Board places significant weight on these reports.  See Davidson, supra.  

In addition to these private evaluations, the Veteran was also afforded several VA examinations.  In September 2003, the Veteran received an examination and the examiner opined that "it is my professional medical opinion within a reasonable degree of medical certainty, after review of the service medical records, that the incidences noted in the service medical records regarding the Veteran's low back pain, were self-limiting and acute resulting in no chronicity, as is noted in the service medical records."  The examiner finished by stating "it is, therefore, not as least as likely as not that the Veteran's current lumbosacral pathology is related to his self-limiting muscular skeletal conditions, which were resolved during military service." 

Next, in April 2005, the Veteran attended another examination.   The examiner stated that the Veteran reported that he was injured in the service in 1987.  Then the examiner stated that a review of the medical records indicates that these were acute injuries which were resolved.  The examiner added that there is no evidence at the time of discharge that the Veteran still had these injuries.  The examiner continued by stating that medical records do show evidence of injury on the job and from a motor vehicle accident in subsequent years.  The Veteran was also assaulted after service and suffered a fractured femur.  The examiner then opined that "his current back pain has most likely occurred after discharge and is not related to his in service injuries and is most likely secondary to the injuries of either motor vehicle accident/work injury or assault after his time of discharge. 

Lastly, in August 2011, the Veteran was afforded another VA examination for his low back disability.  The examiner stated that there are four sick call visits for back pain in 1987 due to lifting.  The examiner also stated that there are three physicals recorded while on active duty in 1984, 1985, and 1987, these examinations show normal examinations of the spine and back.  The examiner added that documentation for a fall into a ravine with subsequent back injury is not found in the service medical records.  The examiner then opined that lumbar spine degenerative disc disease is not caused by or a result of active duty injuries.  The examiner stated that "acute lumbar strain is an injury to the back muscles and ligaments." The examiner continued by stating that "the weight of medical evidence shows it is a self-limited injury lasting several days to several months.  Acute lumbar strain or acute low back pain is a very common occurrence.  It affects over 80% percent of the population at some time in their lives."  The examiner concluded by stating that "there is no significant medical evidence supporting a causal relationship between lumbar strain and the development of lumbar spine degenerative disc disease."  

Turning to the Veteran's cervical spine disability, the Veteran was afforded an examination for his cervical spine in August 2011.  At the examination, the Veteran reported that he was hurt during a night time training exercise in which he fell into a ravine and hurt his low back.  The Veteran also reported having mid back and neck pain secondary to the fall.  Then the examiner stated that "the vertebral column, from head to tailbone, is one continuous structure.  Injury, pressure, or a change in position of one segment of the vertebral column due to a change in gait for many years can put extra pressure on another part of the column."  The examiner continued by stating "in this patient, his gait changed after his low back injury, over many years this extra pressure on the cervical may have precipitated micro tears in muscles, ligaments, and tendons that can trigger the growth of bony spurs in the vertebrae of the area."  The examiner added that "according to the medical records, the patient was lost to follow-up after discharge, so there was no objective evaluation of his condition as it progressed for several years."  The examiner finished the medical report by stating that "the cervical spondylosis may have been progressing without objective evidence due to lack of medical care.  Due to these reasons the cervical spondylosis is as least as likely as not caused by or a result of Veteran's low back injury noted in military service."  

Subsequently, this examiner was asked to clarify his opinion regarding the cervical spine disability by the RO in August 2012.  This time the examiner did not consider the Veteran's lay statements and only focused on the injuries the Veteran reported while working in the warehouse.  The examiner then opined "the weight of current evidenced based allopathic literature does not support the concept that lumbar strain or repetitive lifting constitutes a probative causal nexus for cervical spine spondylosis. "  

The Board can only place limited probative value on the 2003, 2005, 2011, and 2012 VA examinations regarding the Veteran's low back and cervical spine disability.  The Board has reached this conclusion because the examiners did not take into account the Veteran's lay statements regarding his fall while on active duty.  The record reflects that the Veteran's statements did not factor into any of the examiners' opinions regarding the nature and etiology of his disabilities.  Moreover, the examiners' opinions focused on the absence of any record of a fall in service and focused strictly on the injuries the Veteran suffered while working in a warehouse.  Thus, because of the described inadequacies of the prior VA examinations, the Board can only place limited probative weight on these opinions.  See Prejean, supra; Bloom, supra; Davidson, supra.  

However, the Board notes that the August 2011 examination report regarding the Veteran's cervical spine disability contained a complete analysis and did factor in the Veteran's lay statements.  After the examiner took into account the Veteran's statements, reviewed the Veteran's medical history, and examined the Veteran, he was able to render a positive nexus regarding the Veteran's cervical spine disability.  As this opinion was based on a complete record, the Board has placed significant probative weight on this opinion.  See Prejean, supra; Bloom, supra; Davidson, supra.  

In sum, the Board finds that service connection for a low back and cervical spine disability is warranted.  In reaching this conclusion, the Board has reviewed the Veteran's lay statements and his medical history.  After a review of the record, the Board finds that the evidence, both positive and negative as to the issue of service connection for a low back and cervical spine disability is at least in equipoise.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted a low back disorder, to include lumbar spine degenerative disc disease and a cervical spine disorder, to include cervcial spine spondylosis.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  













ORDER

Entitlement to service connection for a low back disability, to include lumbar spine degenerative disc disease, is granted.  

Entitlement to service connection for a cervical spine disability, to include cervical spine spondylosis, is granted.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


